Citation Nr: 0007909	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-39 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $5,052.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from October 1943 to April 
1946.  He died in April 1990.  The appellant is his surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Buffalo, New York.  In July 
1998, the Board remanded this case to the RO for further 
development, which was accomplished.  

The Board notes that the original overpayment of $5,878 has 
been reduced to $5,052.


FINDING OF FACT

The overpayment of VA improved death pension benefits was not 
due to the appellant's fraud, misrepresentation or bad faith.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved death 
pension benefits is not precluded by fraud, 
misrepresentation, or bad faith on the appellant's part.  38 
U.S.C.A. §§ 5107(b), 5302(c) (West 1991); 38 C.F.R. §§  
1.962(b), 1.965(b) (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that she has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Historically, in April 1990, the veteran died.  Thereafter, 
in May 1990, the appellant submitted a claim for VA death 
benefits.  She was subsequently awarded VA improved death 
pension benefits.  In an August 1990 letter, she was advised 
of the award and was provided a VA Form 21-8767 which 
informed her that it was her responsibility to promptly 
notify the VA of any changes in her income or net worth and 
that, when reporting income, she was to report the total 
amount and source of all income received.  In a December 1990 
letter, the appellant was reminded that if she received 
benefits from the Social Security Administration (SSA), she 
should promptly notify the VA of such.  

In July 1991, an Eligibility Verification Report (EVR) was 
received from the appellant in which she reported that her 
sole source of income was from interest and dividends.  She 
indicated that she had over $13,000 in Certificates of 
Deposit (CDs), but that these CDs were not accessible to her 
as they were being held as collateral for the mortgage of her 
home.  She indicated that the balance on the mortgage was 
over $11,000.  The appellant also reported significant 
medical expenses.  

In August 1991, the appellant was again provided a VA Form 
21-8767 and was notified of her responsibility to promptly 
notify the VA of any changes in her income or net worth and 
that, when reporting income, she was to report the total 
amount and source of all income received.  

In January 1992, the appellant was informed that the amount 
of her VA improved death pension benefits had been increased 
due to her unreimbursed medical expenses.  

In June 1992, an EVR was received for the period of June 1, 
1991 to May 31, 1992.  In that EVR, the appellant indicated 
that she was not in receipt of SSA benefits.  She reported 
that her sole source of income was from interest and 
dividends.  She indicated that she had over $10,000 in CDs, 
but that these CDs were not accessible to her as they were 
being held as collateral for the mortgage of her home.  The 
appellant also reported significant medical expenses.  

The appellant emphatically maintains that right after she 
sent her EVR, she mailed to the VA notification that she was 
beginning to receive SSA benefits.  This information is not 
of record.  

In August and September 1993, the appellant was notified that 
she needed to submit an EVR for the period of June 1, 1992 to 
May 31, 1993.  Thereafter, no EVR was forthcoming for that 
period.  The appellant maintains that in the interim, she was 
diagnosed with cancer and underwent multiple surgical 
procedures, hence her progressively increasing medical costs.  
She asserts that her failure to submit the EVR in question 
was completely inadvertent as she was involved in her medical 
problems.  She asserted that she lived with her son from June 
1, 1992 to May 31, 1993 because she was so ill.  

In May 1994, an EVR was finally received for the periods of 
June 1, 1992 to May 31, 1993, and June 1, 1993 to May 31, 
1994.  In that EVR, the appellant indicated that she in 
receipt of SSA benefits.  She reported that her other source 
of income was from interest and dividends.  She indicated 
that she had over $9,000 in CDs, but that these CDs were not 
accessible to her as they were being held as collateral for 
the mortgage of her home.  The appellant also reported 
increased and significant medical expenses.  Also, in May 
1994, the appellant submitted a copy of a VA Form 21-4138 in 
which she informed the VA that she would begin receiving SSA 
benefits in July 1992 as well as a copy of the SSA letter.  
The VA Form 21-4138 was dated in June 1992, but there is no 
VA date stamp prior to May 1994.  

In October 1994, the appellant was advised that her VA 
improved death pension benefits had been terminated effective 
August 1, 1992, based on the fact that her income consisting 
of SSA income as well as unearned income was excessive for VA 
improved death pension purposes.  This action resulted in the 
creation of an overpayment of $5,878.  The appellant 
requested a waiver of the recovery of this debt.  In 
addition, she submitted an extensive report of unreimbursed 
medical expenses.  Based on this report of unreimbursed 
medical expenses, the appellant's income level was reduced 
and her VA improved death pension benefits were restored from 
June 1, 1992 until August 1, 1992 when they were reduced; to 
December 1, 1992, when they were reduced again; and 
thereafter until June 1, 1993, when they were terminated due 
to excessive income.  This reduced the overpayment to $5,052.  

The appellant's request for waiver was denied by the 
Committee in November 1994, based on a finding of bad faith.  
The Committee determined that the appellant had committed bad 
faith in failing to timely notify the VA of her receipt of 
SSA income and in her failure to submit an EVR for the period 
of June 1, 1992 to May 31, 1993 until May 1994.  The Board 
notes that VA law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud, (2) misrepresentation, or, (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  For 
fraud, consideration must be given to the definition of fraud 
delineated in the VA Office of General Counsel Opinion VAOPGC 
4-85 (September 16, 1985).  In that opinion, the General 
Counsel (GC) held that the term "fraud," as used in 38 
U.S.C. § 5302(c) and 38 C.F.R. §§ 1.963(a) and 1.965(b), may 
be interpreted to mean an intentional misrepresentation of 
fact, or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining VA benefits, with 
knowledge that the misrepresentation of facts or the failure 
to disclose facts may result in an erroneous award of 
benefits or the retention of such benefits. 

The Board notes that the GC's opinion includes the following 
elements in determining if fraud was established: (1) 
knowledge of facts upon which payments are based; (2) 
knowledge of change in circumstances; (3) knowledge that 
change in circumstances removes eligibility for some or all 
of the benefits being paid; (4) failure to advise the agency 
of change in circumstances with the actual intention of 
receiving or obtaining the payments ; and (5) actual receipt 
or retention of payments or increased payments as a 
consequence of the intentional failure to disclose.

With regard to misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2) (1999).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  The phrase "bad faith" is also 
defined in the Veterans Benefits Administration (VBA) 
CIRCULAR 20-90-5, dated February 12, 1990, as a willful 
intention on the part of the claimant to seek an unfair 
advantage or to neglect or refuse to fulfill some duty or 
contractual obligation."  However, a recent decision of the 
Court has invalidated the use of the above-cited italicized 
phrase as an appropriate basis for a bad faith determination.  
See Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, 
the Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase neglect or refuse to fulfill some 
duty or contractual obligation found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

The Board notes that while there is no record of the 
appellant's receipt of SSA benefits effective from July 1992 
until May 1994 and no EVR for the period of June 1, 1992 to 
May 31, 1993 until May 1994, the Board is unable to conclude 
that the high standards of fraud, misrepresentation or bad 
faith are met in this case.  

The record contains numerous correspondence from the 
appellant in which she asserts that she did not fail to 
notify the VA of her SSA income and inadvertently failed to 
submit an EVR for the period of June 1, 1992 to May 31, 1993.  
She maintains, as noted, that she did mail the proper 
notification to the VA of the award of SSA benefits before 
she actually received any of those benefits.  In addition, 
she asserts that she was diagnosed with cancer and underwent 
multiple surgeries during the period in question and was 
forced to live with her son during that period due to her 
illness.  

With regard to the elements of fraud, the Board notes that 
the appellant essentially asserts that the fourth element, 
failure to advise the agency of change in circumstances with 
the actual intention of receiving or obtaining the payments, 
is not met in this case because she did notify the VA in 
advance of her receipt of SSA benefits and because her 
failure to submit an EVR was merely inadvertent due to her 
medical problems at the time.  Based on a review of her 
correspondence and the nature thereof, the Board believes 
finds that while it is unclear whether or not the appellant 
sent the notification of her SSA benefits to the VA in a 
prompt manner, she was under much stress during this period 
of time due to her serious illness, the surgeries thereto, 
and her relocation to her son's home.  Likewise, her failure 
to submit an EVR was due to the same personal stressors.  
While this does not excuse her for failing to again notify 
the VA of her receipt of SSA or for failing to submit the 
EVR, it does show that she lacked fraudulent intent.  

With regard to misrepresentation, the Board does not find 
that the appellant's actions were willful due to the fact 
that she believed that she submitted the necessary 
information and due to the fact that her ill health precluded 
her from submitting her EVR in a timely fashion.  Likewise, 
there was no bad faith as the Board does not find that the 
appellant was intentionally being deceptive.

Accordingly, the Board concludes that the record does not 
clearly establish that the appellant intentionally did not 
report her full income in a timely manner during the period 
in question.  Likewise, due to her poor health, the Board 
finds that it is not clear that the appellant realized that 
she was being paid in excess of what she was owed or was 
being paid benefits which she was not owed.  To establish 
willful intent on her part, the record would essentially have 
to show that the appellant intentionally failed to disclose 
her full income for the express purpose of receiving benefits 
that she knew she would not receive or would no longer 
receive in the event that she did reveal such information.  
The record in this case does not establish such an intent, 
and accordingly, the evidence is insufficient to establish 
the elements of fraud, misrepresentation or bad faith.  As 
noted, the Board is not stating the appellant does not bear 
the burden of fault in accurately reporting the income in 
full as this was her responsibility; however, her actions do 
not rise to the high level of fraud, misrepresentation or bad 
faith when taken in the context of her credible contentions.  

Inasmuch as VA has not met its burden of proof to establish 
fraud, misrepresentation or bad faith, waiver of recovery of 
the overpayment of death pension benefits is not precluded as 
a matter of law.  


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits is not precluded by a finding of fraud, 
misrepresentation or bad faith.  



REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, the application of the 
standard of equity and good conscience must be considered.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument, and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  The application of each of the elements 
of the standard of equity and good conscience was not 
addressed by the RO in this case, nor has VA fulfilled its 
duty to assist the appellant in the development of evidence 
pertaining to that inquiry.  The Board finds that the 
appellant would be prejudiced by the Board's consideration of 
that issue, in the circumstances of this case.  In order to 
properly consider the elements of the standard of equity and 
good conscience, the appellant should be provided an 
opportunity to submit evidence and argument in that regard to 
include the submission of a complete and current financial 
status report.  

In that regard, in her prior correspondence, the appellant 
indicated that while she has money in her CDs, it is 
inaccessible.  However, her EVRs show that she has 
progressively less money in the CDs every year.  It is 
unclear if the appellant is able to access her CDs as her 
mortgage becomes paid off.  The RO should have the appellant 
clarify that information.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The appellant should be requested to 
submit a complete and current financial 
status report.  She should clarify what 
access, if any, she has to her CDs as 
they have reduced in value on an annual 
basis.  

2.  The appellant and her representative 
should be provided an opportunity to 
submit argument and evidence with regard 
to the elements of the standard of equity 
and good conscience.

3.  The RO should readjudicate the 
appellant's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved death pension benefits 
under the standard of equity and good 
conscience.  If the action taken is 
adverse to the appellant, she should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



